Exhibit 10.1
(ChicosFAS Logo) [g18071g18071e01.gif]
March 5, 2009
Mr. David Dyer
President and Chief Executive Officer
Chico’s FAS, Inc.
11215 Metro Parkway
Fort Myers, FL 33966
Re: Amendment to Employment Agreement
Dear Dave:
As discussed and approved at the February 24, 2009 Board meeting, the
Performance Shares portion of your Employment Agreement (the “Agreement”) with
the Company is amended, in its entirety, as follows:
PERFORMANCE SHARES
The opportunity to earn shares of the Company’s common stock, contingent upon
the achievement of the return on net asset goals consistent with the Company’s
2009 Management Bonus Plan over a 1 year period. The target number of shares is
100,000 with a range of 0 — 133,333 shares depending on the level of achievement
of the performance measures and goals over the stated period. One hundred
percent (100%) of all shares earned, if any, shall vest 3 years from the date of
grant. The details of your performance share award shall be set forth in detail
in a separate grant certificate.
Other than as set forth above, the remaining terms of your Agreement with us
remain the same.
Thank you for your kind attention to this matter. Please indicate your
acceptance of this change to your Agreement by signing where indicated and
returning this letter to me.
(.s. Manuel Jessup) [g18071g18071e02.gif]
AGREED TO AND ACCEPTED BY:



              /s/ David F. Dyer     David F. Dyer         

 March 6, 2009

Date



